The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claim 4-5, 9-10, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 11, 13, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McMahan (US Patent Application 20170109322).
As per claim 1, McMahan teaches the claimed invention comprising: 
a data management apparatus [part of server 304 fig. 1]. 
a plurality of calculators [030-0031, server 304 fig. 1 can be one or more servers] that execute machine learning [0030, server access machine learning model 306].
wherein the data management apparatus includes:
a data acquisition unit [part of server 305, fig. 1: 0030]configured to acquire information regarding training data held in memories of the plurality of calculators, from the calculators, and a data rearrangement unit configured to determine training data that is to be held in the memory of each of the plurality of calculators, based on characteristics of the machine learning processes that are executed by the plurality of calculators, and the information acquired from the plurality of calculators [0032-0033, as pointed out the servers which are viewed as calculator can access training data 308 and machine learning model 306 where specific determination can be made based upon.  For example, user devices 302 can determine a gradient (e.g. an average gradient) associated with the model based at least in part on training data 308 respectively stored on user devices 302.  In other words, the training data provided by the server enables the user device to make determination upon specific type of model].

As per claim 3, McMahan teaches wherein the data rearrangement unit transmits a determination result to the plurality of calculators [0030-0033, fig. 1 show send an receive data between 302 and 304 which is viewed as gradient calculation and so forth].
each of the plurality of calculators transmits some of or the entirety of the training data held in the memory of the calculator, to another calculator according to the transmitted determination result [0031-0033, 0047, 0050, as pointed out training data can be performed locally.  In this case, training data can include one or more local update].
As per claims 6, 8, 11, 13, 16, and 18, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 66, 8, 11, 13, 16, and 18 are also anticipated by McMahan for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US Patent Application 20170109322) in the view of Kuromatsu (US Patent Application 20170372230).
As per claim 2, McMahan teaches the data management apparatus, 
the data acquisition unit acquires prediction target variables of respective samples constituting training data held in the memory of each of the plurality of calculators, as information
regarding the training data, from the calculators [0030-0033, fig. 1, training data stored in the memory].
McMahan  does not teach the data rearrangement unit determines training data that is to be held in the memory of each of the plurality of calculators such that a ratio of prediction target variables of samples constituting the training data held in the memory of the calculator satisfies a set condition.
However, Kuromatsu teaches the data rearrangement unit determines training data that is to be held in the memory of each of the plurality of calculators such that a ratio of prediction target variables of samples constituting the training data held in the memory of the calculator satisfies a set condition [0095, 0098, 0170, as pointed out the accuracy make prediction of the calculation based on the TP/NO which is viewed as the actual and other values].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of McMahan to include the method of Kuromatsu to use multiple values to determine accuracy based on value ratio.

As per claims 7, 12, and 17, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 7, 12, and 17 are also rejected as being unpatentable over McMahan in view of Kuromatsu for the same reasons set forth in the rejected claims above.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagaraju (US 10460255) teaches machine learning in edge analytics.
Haruki (US 9904350) teaches control device and computer program product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187